— In an action for divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Balletta, J.), entered January 23, 1985, as granted that branch of the defendant husband’s motion which was to reduce support and maintenance payments to the plaintiff from $175 to $120 per week, and the defendant husband cross-appeals from so much of the same order as denied that branch of his motion which was to eliminate entirely the maintenance payments to the plaintiff and granted that branch of the plaintiff’s cross motion which was for a judgment in her favor and against him for arrears due under a prior judgment of the same court, dated August 27, 1976, after a hearing.
Order modified, on the facts, by deleting the second decretal paragraph thereof, and substituting therefor the following: "ordered, adjudged and decreed that the defendant’s motion to reduce the sum to be paid to the plaintiff for support and maintenance is denied in its entirety.” As so modified, order affirmed, without costs or disbursements.
The record, including the financial history of the parties, leads us to the conclusion that the plaintiff’s support and maintenance should not be reduced. We are disinclined to disturb Special Term’s determination relative to arrearages. Lazer, J. P., Mangano, Lawrence and Fiber, JJ., concur.